
	
		I
		111th CONGRESS
		1st Session
		H. R. 1179
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Mr. Stupak, and
			 Mr. Holden) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the expansion of Federal efforts
		  concerning the prevention, education, treatment, and research activities
		  related to Lyme and other tick-borne diseases, including the establishment of a
		  Tick-Borne Diseases Advisory Committee.
	
	
		1.Short titleThis Act may be cited as the
			 Lyme and Tick-Borne Diseases
			 Prevention, Education, and Research Act of 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Lyme disease is a
			 common but frequently misunderstood illness that, if not caught early and
			 treated properly, can cause serious health problems.
			(2)Lyme disease is
			 caused by the bacterium Borrelia burgdorferi, which belongs to the class of
			 spirochetes, and is transmitted to humans by the bite of infected black-legged
			 ticks. Early signs of infection may include a rash and flu-like symptoms such
			 as fever, muscle aches, headaches, and fatigue.
			(3)Although Lyme
			 disease can be treated with antibiotics if caught early, the disease often goes
			 undetected because it mimics other illnesses or may be misdiagnosed.
			(4)If an individual
			 with Lyme disease does not receive treatment, such individual can develop
			 severe heart, neurological, eye, and joint problems.
			(5)Although Lyme
			 disease accounts for 90 percent of all vector-borne infections in the United
			 States, the ticks that spread Lyme disease also spread other diseases, such as
			 anaplasmosis, babesiosis, and tularemia, and carry Bartonella and other strains
			 of Borrelia. Other tick species, such as the aggressive lone star, spread
			 ehrlichiosis, Rocky Mountain spotted fever, and southern tick-associated rash
			 illness (STARI). Multiple diseases in 1 patient make diagnosis and treatment
			 more difficult.
			(6)The Centers for
			 Disease Control and Prevention reported 27,444 new cases of Lyme disease in
			 2007, a 38 percent increase nationally from 2006. Studies indicate that the
			 actual number of tick-borne disease cases is approximately 10 times the amount
			 reported.
			(7)According to the
			 Centers for Disease Control and Prevention, from 1992 to 2006, the incidence of
			 Lyme disease was highest among children aged 5 to 14 years of age.
			(8)Persistence of
			 symptomatology in many patients without reliable testing makes treatment of
			 patients more difficult.
			3.Establishment of
			 a tick-borne diseases advisory committee
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services (referred to in this Act as the
			 Secretary) shall establish within the Office of the Secretary an
			 advisory committee to be known as the Tick-Borne Diseases Advisory Committee
			 (referred to in this section as the Committee).
			(b)DutiesThe
			 Committee shall advise the Secretary and the Assistant Secretary for Health
			 regarding the manner in which such officials can—
				(1)ensure interagency
			 coordination and communication and minimize overlap regarding efforts to
			 address tick-borne diseases;
				(2)identify
			 opportunities to coordinate efforts with other Federal agencies and private
			 organizations addressing such diseases;
				(3)ensure interagency
			 coordination and communication with constituency groups;
				(4)ensure that a
			 broad spectrum of scientific viewpoints is represented in public health policy
			 decisions and that information disseminated to the public and physicians is
			 balanced; and
				(5)advise relevant
			 Federal agencies on priorities related to the Lyme and tick-borne
			 diseases.
				(c)Membership
				(1)Appointed
			 members
					(A)In
			 generalThe Secretary shall appoint the voting members of the
			 Committee from among individuals who are not officers or employees of the
			 Federal Government.
					(B)GroupsThe
			 voting members of the Committee shall include the following:
						(i)At
			 least 4 members from the scientific community representing the broad spectrum
			 of viewpoints held within the scientific community related to Lyme and other
			 tick-borne diseases.
						(ii)At
			 least 2 representatives of tick-borne disease voluntary organizations.
						(iii)At
			 least 2 health care providers, including at least 1 full-time practicing
			 physician, with relevant experience providing care for individuals with a broad
			 range of acute and chronic tick-borne diseases.
						(iv)At
			 least 2 patient representatives who are individuals who have been diagnosed
			 with a tick-borne disease or who have had an immediate family member diagnosed
			 with such a disease.
						(v)At
			 least 2 representatives of State and local health departments and national
			 organizations that represent State and local health professionals.
						(C)DiversityIn
			 appointing members under this paragraph, the Secretary shall ensure that such
			 members, as a group, represent a diversity of scientific perspectives relevant
			 to the duties of the Committee.
					(2)Ex officio
			 membersThe Secretary shall designate, as nonvoting, ex officio
			 members of the Committee, representatives overseeing tick-borne disease
			 activities from each of the following Federal agencies:
					(A)The Centers for
			 Disease Control and Prevention.
					(B)The National
			 Institutes of Health.
					(C)The Agency for
			 Healthcare Research and Quality.
					(D)The Food and Drug
			 Administration.
					(E)The Office of the
			 Assistant Secretary for Health.
					(F)Such additional
			 Federal agencies as the Secretary determines to be appropriate.
					(3)Co-chairpersonsThe
			 Secretary shall designate the Assistant Secretary of Health as the
			 co-chairperson of the Committee. The appointed members of the Committee shall
			 also elect a public co-chairperson. The public co-chairperson shall serve a
			 2-year term.
				(4)Term of
			 appointmentThe term of service for each member of the Committee
			 appointed under paragraph (1) shall be 4 years.
				(5)VacancyA
			 vacancy in the membership of the Committee shall be filled in the same manner
			 as the original appointment. Any member appointed to fill a vacancy for an
			 unexpired term shall be appointed for the remainder of that term. Members may
			 serve after the expiration of their terms until their successors have taken
			 office.
				(d)MeetingsThe
			 Committee shall hold public meetings, except as otherwise determined by the
			 Secretary, after providing notice to the public of such meetings, and shall
			 meet at least twice a year with additional meetings subject to the call of the
			 co-chairpersons. Agenda items with respect to such meetings may be added at the
			 request of the members of the Committee, including the co-chairpersons.
			 Meetings shall be conducted, and records of the proceedings shall be
			 maintained, as required by applicable law and by regulations of the
			 Secretary.
			(e)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Committee, through the Director of the Centers for Disease
			 Control and Prevention and the Director of the National Institutes of Health,
			 shall submit a report to the Secretary. Each such report shall contain, at a
			 minimum—
				(1)a
			 description of the Committee’s functions;
				(2)a
			 list of the Committee’s members and their affiliations; and
				(3)a
			 summary of the Committee’s activities and recommendations during the previous
			 year, including any significant issues regarding the functioning of the
			 Committee.
				(f)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $250,000 for each of fiscal years 2010
			 through 2014. Amounts appropriated under the preceding sentence shall be used
			 for the expenses and per diem costs incurred by the Committee under this
			 section in accordance with the Federal Advisory Committee Act, except that no
			 voting member of the Committee shall be a permanent salaried employee.
			4.Federal
			 activities related to the diagnosis, surveillance, prevention, and research of
			 lyme and other tick-borne diseases
			(a)In
			 GeneralThe Secretary, acting as appropriate through the Director
			 of the Centers for Disease Control and Prevention, the Director of the National
			 Institutes of Health, the Commissioner of Food and Drugs, and the Director of
			 the Agency for Healthcare Research and Quality, as well as additional Federal
			 agencies as the Secretary determines to be appropriate, and in consultation
			 with the Tick-Borne Diseases Advisory Committee, shall provide for—
				(1)the conduct or
			 support of activities described in paragraphs (1) through (4) of subsection
			 (b); and
				(2)the coordination
			 of all Federal programs and activities related to Lyme disease and other
			 tick-borne diseases.
				(b)ActivitiesThe
			 activities to be conducted or supported under subsection (a) include the
			 following:
				(1)Development of
			 diagnostic tests
					(A)The development of
			 sensitive and more accurate diagnostic tools and tests, including a direct
			 detection test for Lyme disease capable of distinguishing active infection from
			 past infection.
					(B)Improving the
			 efficient utilization of diagnostic testing currently available to account for
			 the multiple clinical manifestations of both acute and chronic Lyme
			 disease.
					(C)Providing for the
			 timely evaluation of promising emerging diagnostic methods.
					(2)Surveillance and
			 reporting
					(A)Accurately
			 determining the prevalence of Lyme and other tick-borne disease.
					(B)Evaluating the
			 feasibility of developing a reporting system for the collection of data on
			 physician-diagnosed cases of Lyme disease that do not meet the surveillance
			 criteria of the Centers for Disease Control and Prevention in order to more
			 accurately gauge disease incidence.
					(C)Evaluating the
			 feasibility of creating a national uniform reporting system including required
			 reporting by laboratories in each State.
					(3)Prevention
					(A)The provision and
			 promotion of access to a comprehensive, up-to-date clearinghouse of
			 peer-reviewed information on Lyme and other tick-borne disease.
					(B)Increased public
			 education related to Lyme and other tick-borne diseases through the expansion
			 of the community-based education programs of the Centers for Disease Control
			 and Prevention to include expansion of information access points to the
			 public.
					(C)The creation of a
			 physician education program that includes the full spectrum of scientific
			 research related to Lyme and other tick-borne diseases.
					(D)The sponsoring of
			 scientific conferences on Lyme and other tick-borne diseases, including
			 reporting and consideration of the full spectrum of clinically based knowledge,
			 with the first of such conferences to be held not later than 24 months after
			 the date of the enactment of this Act.
					(4)Clinical
			 outcomes research
					(A)The establishment
			 of epidemiological research objectives to determine the long-term course of
			 illness for Lyme disease.
					(B)Determination of
			 the effectiveness of different treatment modalities by establishing treatment
			 outcome objectives.
					(c)Authorization of
			 appropriationsFor the
			 purposes of carrying out this section and providing for additional research,
			 prevention, and educational activities for Lyme and other tick-borne diseases,
			 there is authorized to be appropriated $20,000,000 for each of fiscal years
			 2010 through 2014. Such authorization of appropriations is in addition to any
			 other authorization of appropriations available for such purpose. Of the
			 amounts authorized to be appropriated under this subsection—
				(1)for fiscal year
			 2010, at least $7,500,000 shall be for activities of the Centers for Disease
			 Control and Prevention; and
				(2)for each of fiscal
			 years 2011 through 2014, at least $5,000,000 shall be for activities of the
			 Centers for Disease Control and Prevention.
				5.Reports on lyme
			 and other tick-borne diseases
			(a)In
			 GeneralNot later than 18 months after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit to the
			 Congress a report on the activities carried out under this Act.
			(b)ContentReports
			 under subsection (a) shall contain—
				(1)a
			 description of significant activities or developments related to the
			 surveillance, diagnosis, treatment, education, or prevention of Lyme or other
			 tick-borne diseases, including suggestions for further research and
			 education;
				(2)a
			 scientifically qualified assessment of Lyme and other tick-borne diseases,
			 including both acute and chronic instances, related to the broad spectrum of
			 empirical evidence of treating physicians, as well as published peer-reviewed
			 data, that shall include recommendations for addressing research gaps in
			 diagnosis and treatment of Lyme and other tick-borne diseases and an evaluation
			 of treatment guidelines and their utilization;
				(3)a
			 description of progress in the development of accurate diagnostic tools that
			 are more useful in the clinical setting for both acute and chronic
			 disease;
				(4)a
			 description of activities for the promotion of public awareness and physician
			 education initiatives to improve the knowledge of health care providers and the
			 public regarding clinical and surveillance practices for Lyme disease and other
			 tick-borne diseases; and
				(5)a
			 copy of the most recent annual report issued by the Tick-Borne Diseases
			 Advisory Committee established in section 3 and an assessment of progress in
			 achieving recommendations of that Committee.
				
